FILED
                             NOT FOR PUBLICATION                            JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-50442

                Plaintiff - Appellee,             D.C. No. 2:10-cr-00258-CAS-1

  v.
                                                  MEMORANDUM *
JUAN JESUS VERDIN, AKA Juan Jesus
Verdin Gomez, AKA Juan Verdin Gomez,

                Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Christina A. Snyder, District Judge, Presiding

                               Submitted July 13, 2012 **
                                 Pasadena, California

Before: GILMAN ***, TALLMAN, and N.R. SMITH, Circuit Judges.



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Ronald Lee Gilman, Senior United States Circuit
Judge for the Sixth Circuit, sitting by designation.
      Juan Jesus Verdin (“Verdin”) appeals his conviction for being an alien found

in the United States following deportation, in violation of 8 U.S.C. § 1326. Verdin

alleges that the district court committed reversible error in two separate evidentiary

rulings during his jury trial. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Although we have recognized that evidence of prior convictions can be

unfairly prejudicial in some circumstances, see United States v. Bejar-Matrecios,

618 F.2d 81, 84 (9th Cir. 1980), the district court took care to reduce any potential

prejudice in this case. The court (1) redacted the prior criminal judgments to

eliminate all unnecessary information; (2) informed the jury upon admission of the

evidence that it could be considered only as to the issue of alienage; and (3)

reiterated after closing arguments that the evidence could be considered only as to

alienage. We have previously ruled that such measures adequately safeguard

against potential prejudice, see United States v. Higuera-Llamos, 574 F.3d 1206,

1210 (9th Cir. 2009), and we hold that the district court did not abuse its discretion

here in admitting the evidence.

      Because we hold that the prior convictions were properly admitted, any error

in admitting Verdin’s purported Mexican birth certificate was harmless beyond a

reasonable doubt. See Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986); see


                                           2
also Dillard v. Roe, 244 F.3d 758, 767 (9th Cir. 2001) (failing to rule on alleged

trial error because any error would have been harmless). The birth certificate was

cumulative of other evidence of Verdin’s alienage, and Verdin himself admitted

that he was born in Tijuana in 1954, conceding the only material fact otherwise

provided by the birth certificate.

      AFFIRMED.




                                          3